PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ottah et al.
Application No. 15/530,963
Filed: 29 Mar 2017
For: Esom 11


:
:
:	DECISION ON PETITION
:	
:
:



This is a decision on the renewed petition under 37 CFR 1.137(a), filed April 28, 2022, requesting revival of the above-identified application.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency decision.

The petition is dismissed because the petition is not signed.
37 CFR 1.33(b) provides:
Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
(1) A patent practitioner of record;
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
No one signed the petition. The certificate of mailing/transmission under 37 CFR 1.8(a) at the bottom of the third page of the petition is signed, but the petition itself is not signed.

Since all inventors have appointed Chikezie Ottah to prosecute this application, Chikezie Ottah may sign papers (including petitions) in this application on his own. 

Please submit a properly signed copy of the three page April 28, 2022 petition. It is not necessary to re-send the other documents filed on April 28, 2022. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET